Exhibit 10.3

EMPLOYMENT AGREEMENT

 

 

This Employment Agreement ("Agreement") is made effective as of October 29, 2019
(the “Effective Date”)  between CMRG APPAREL, LLC, (the “Company”), a “Related
Entity” as defined in the 2016 Incentive Compensation Plan (as amended), of
Destination XL Group, Inc., a Delaware corporation with an office at 555
Turnpike Street, Canton, Massachusetts 02021 (“DXLG” which term includes any
affiliates and subsidiaries), and Erica Welling Moran (the “Executive”) having
an address at 288 Railroad Avenue, Norwood, Massachusetts 02062.

 

WITNESSETH:

 

WHEREAS, the Company desires that Executive work for the Company and Executive
desires to be so employed by the Company as its Chief Marketing Officer.

 

WHEREAS, Executive and the Company desire to set forth in writing the terms and
conditions of the Executive's employment with the Company from the date hereof.

 

NOW, THEREFORE, in consideration of the promises and the mutual promises,
representations and covenants herein contained, the parties hereto agree as
follows:

 

 

1.

EMPLOYMENT

 

The Company hereby employs Executive and Executive hereby accepts such
employment, subject to the terms and conditions herein set forth.  

 

 

2.

TERM

 

The term of employment under this Agreement (the “Term of Employment”) shall
begin on the Effective Date and shall continue until terminated by either party
as hereinafter set forth.

 

 

3.

COMPENSATION

 

 

a)

During the Term of Employment, as compensation for the employment services to be
rendered by Executive hereunder, the Company agrees to pay to Executive, and
Executive agrees to accept, payable in equal bi-weekly installments in
accordance with Company practice, an annual base salary of Four Hundred Thirty
Thousand Dollars and 00/100 Cents ($430,000.00) (the “Base Salary”) as of the
Effective Date.  The Base Salary shall be reviewed at least annually to
ascertain whether, in the judgment of the Company, such Base Salary should be
adjusted.  If so, the adjusted Base Salary shall be adjusted for all purposes of
this Agreement.

 

 

b)

In addition to the Base Salary, during the Term of Employment, Executive is
eligible to participate in the Company’s Annual Incentive Plan. Such incentive
shall be determined and payable in accordance with the Company's incentive
program in effect at the time, subject to change from year to year in the
Company’s sole discretion. Executive will participate in the Company’s incentive

--------------------------------------------------------------------------------

 

program and Executive’s target bonus under such plan (if all individual and
Company performance conditions are met) shall be 50% of Executive’s actual
annual base earnings (which shall be the total Base Salary as may be paid during
the fiscal year (“Base Earnings”)). The actual award under the incentive
program, if any, may be more or less than the target and will be based on
Executive’s performance and the performance of the Company and payment will be
made in accordance with and subject to the terms and conditions of the incentive
program then in effect.

 

 

c)

In addition, during the Term of Employment, Executive is eligible to participate
in the Company’s Long-Term Incentive Plan (“LTIP”). Such incentive shall be
determined and distributable in accordance with and subject to the terms and
conditions as described in the LTIP documents in effect at the time of the
award, subject to change from year to year in the Compensation Committee’s sole
discretion. Executive will participate in the Company’s LTIP at a target
incentive rate of 70% of Executive’s Base Salary in effect on the Executive’s
Effective Date of Participation, for the incentive period, based upon the
Company’s targeted performance as defined in the LTIP documents in effect at the
time of the award.

 

 

d)

In consideration for the promises in paragraph 10 below, the Company shall pay
Executive a signing award consisting of cash and restricted stock units of the
Common Stock of Destination XL Group, Inc. (“RSUs”) (collectively, “Signing
Award”).  The cash amount of the Signing Award shall be $50,000, payable as of
the Effective Date.  In addition, Executive will receive the value of $200,000
of RSUs upon the Effective Date.  The RSUs shall vest on October 29,
2020.  Details will be provided in a formal Restricted Stock Unit Award
Agreement.  The Signing Award is subject to clawback as set forth in paragraph
7(j).

 

 

4.

EXPENSES

 

The Company shall pay or reimburse Executive, in accordance with the Company's
policies and procedures and upon presentment of suitable vouchers, for all
reasonable business and travel expenses, which may be incurred or paid by
Executive during the Term of Employment in connection with her employment
hereunder.  Executive shall comply with such restrictions and shall keep such
records as the Company may reasonably deem necessary to meet the requirements of
the Internal Revenue Code of 1986, as amended from time to time, and regulations
promulgated thereunder.

 

 

5.

OTHER BENEFITS

 

a)

During the Term of Employment, Executive shall be entitled to such vacations and
to participate in and receive any other benefits customarily provided by the
Company to its management (including any profit sharing, pension, 401(k), short
and long-term disability insurance, medical and dental insurance and group life
insurance plans in accordance with and subject to the terms of such plans,
including, without limitation, any eligibility requirements contained therein),
all

2

 

--------------------------------------------------------------------------------

 

as determined from time to time by the Compensation Committee of the Board of
Directors in its discretion.

 

b)

The Company will, during the Term of Employment, provide Executive with an
automobile allowance in the total amount of Eight Thousand Four Hundred Dollars
and 00/100 ($8,400.00) annually, in equal bi-weekly payments in accordance with
the Company’s normal payroll practices. Executive shall pay and be responsible
for all insurance, repairs and maintenance costs associated with operating the
automobile.  Executive is responsible for her gasoline, unless the gasoline
expense is reimbursable under the Company's policies and procedures.

 

c)

Executive will be eligible to participate in the Company’s annual performance
appraisal process.  

 

 

6.

DUTIES

 

 

a)

Executive shall perform such duties and functions consistent with the position
of Chief Marketing Officer and/or as the Company shall from time to time
determine and Executive shall comply in the performance of her duties with the
policies of, and be subject to the direction of the Company.

 

 

b)

During the Term of Employment, Executive shall devote substantially all of her
time and attention, vacation time and absences for sickness excepted, to the
business of the Company, as necessary to fulfill her duties.  Executive shall
perform the duties assigned to her with fidelity and to the best of her
ability.  Notwithstanding anything herein to the contrary, and subject to the
foregoing and review by the Company’s Board of Directors, Executive shall not be
prevented from accepting positions in outside organizations so long as such
activities do not interfere with Executive's performance of her duties hereunder
and do not violate paragraph 10 hereof.

 

 

c)

The principal location at which the Executive shall perform her duties hereunder
shall be at the Company's offices in Canton, Massachusetts or at such other
location as may be temporarily designated from time to time by the
Company.  Notwithstanding the foregoing, Executive shall perform such services
at such other locations as may be required for the proper performance of her
duties hereunder, and Executive recognizes that such duties may involve travel.

 

 

7.

TERMINATION OF EMPLOYMENT; EFFECT OF TERMINATION

 

a)

The Term of Employment may be terminated by the Company at any time:

 

 

i.

upon the determination by the Company that Executive's performance of her duties
has not been fully satisfactory for any reason which would not constitute
justifiable cause (as hereinafter defined) or for other business reasons
necessitating termination which do not constitute justifiable cause, in either
case upon thirty (30) days' prior written notice to Executive; or

 

ii.

upon the determination of the Company that there is justifiable cause (as
hereinafter defined) for such termination.

 

3

 

--------------------------------------------------------------------------------

 

b)

The Term of Employment shall terminate upon:

 

i.

the death of Executive;

 

ii.

the date on which the Company elects to terminate the Term of Employment  by
reason of the "disability" of Executive (as hereinafter defined in subsection
(c) herein) pursuant to subsection (g) hereof; or

 

 

iii.

Executive’s resignation of employment.

 

 

c)

For the purposes of this Agreement, the term "disability" shall mean Executive
is physically or mentally incapacitated so as to render Executive incapable of
performing the essentials of Executive's job, even with reasonable
accommodation, as reasonably determined by the Company, which determination
shall be final and binding.

 

 

d)

For the purposes hereof, the term "justifiable cause" shall mean: any failure or
refusal to perform any of the duties pursuant to this Agreement or any breach of
this Agreement by the Executive; Executive’s breach of any material written
policies, rules or regulations which have been adopted by the Company;
Executive’s repeated failure to perform her duties in a satisfactory manner;
Executive's performance of any act or her failure to act, as to which if
Executive were prosecuted and convicted, a crime or offense involving money or
property of the Company or its subsidiaries or affiliates, or a crime or offense
constituting a felony in the jurisdiction involved, would have occurred; any
unauthorized disclosure by Executive to any person, firm or corporation of any
confidential information or trade secret of the Company or any of its
subsidiaries or affiliates; any attempt by Executive to secure any personal
profit in connection with the business of the Company or any of its subsidiaries
and affiliates; or the engaging by Executive in any business other than the
business of the Company and its subsidiaries and affiliates which interferes
with the performance of her duties hereunder.  Upon termination of Executive's
employment for justifiable cause, Executive shall not be entitled to any amounts
or benefits hereunder other than such portion of Executive's Base Salary and
reimbursement of expenses pursuant to paragraph 5 hereof as have been accrued
through the date of her termination of employment.

 

 

e)

If the Company terminates this Agreement without "justifiable cause" as provided
in subsection 7(a)(i), the Company shall pay Executive her then current base
salary for six months (that is, the one month notice period referenced in
paragraph 7(a)(i) and five months after the effectiveness of such termination),
payable in equal payments in accordance with the Company’s customary payroll
practices commencing with the first payroll period that begins at least 30 days
after the termination of the Executive’s Term of Employment conditioned upon the
Executive having provided the Company with an executed general release
substantially in the form attached hereto as Exhibit A or such other form that
is acceptable to the Company, in its sole discretion (the “General Release”) and
the time for Executive’s revocation of the General Release having expired.  Such
payments shall be made in accordance with the Company’s customary payroll

4

 

--------------------------------------------------------------------------------

 

practices until paid in full.  Any payment pursuant to this paragraph 7(e) is
contingent upon Executive’s execution of the General Release within 21 days (or
such longer period as may be authorized by the Company or otherwise required by
applicable law) after termination of the Term of Employment (and the Executive’s
not revoking that General Release) and will be in lieu of payments to which
Executive might have been entitled under any other severance plan of the
Company.

 

 

f)

If Executive shall die during the term of her employment hereunder, this
Agreement shall terminate immediately.  In such event, the estate of Executive
shall thereupon be entitled to receive such portion of Executive's base annual
salary and reimbursement of expenses pursuant to paragraph 4 as have been
accrued through the date of her death.

 

 

g)

Upon Executive's "disability", the Company shall have the right to terminate
Executive's employment.  Any termination pursuant to this subsection (g) shall
be effective on the earlier of (i) the date 30 days after which Executive shall
have received written notice of the Company's election to terminate or (ii) the
date she begins to receive long-term disability insurance benefits under the
policy provided by the Company pursuant to paragraph 5 hereof.

 

 

h)

Upon the resignation of Executive in any capacity, that resignation will be
deemed to be a resignation from all offices and positions that Executive holds
with respect to the Company and any of its subsidiaries and affiliates. In the
event of Executive’s resignation, she shall be entitled only to receive such
portion of her annual Base Salary and reimbursement of expenses pursuant to
paragraph 4 as have been accrued through the date of her resignation.  In
addition, the Signing Award is subject to clawback pursuant to paragraph 7(j) if
Executive voluntarily resigns (without Good Reason) prior to January 30, 2022.

 

 

i)

Change of Control.  In the event the Term of Employment is terminated by the
Company without justifiable cause (as defined herein) or Executive resigns with
Good Reason (as defined herein) within one (1) year following a Change of
Control of the Company has occurred, then, in such event, the Company shall pay
Executive an amount equal to twelve (12) months of Base Salary in effect at the
time of the termination.  For the purposes of the foregoing, Change of Control
shall have the meaning set forth in the Company’s 2016 Incentive Compensation
Plan (without regard to any subsequent amendments thereto). For purposes of the
foregoing, “Good Reason” means the occurrence of any of the following: (i) a
material diminution in the Executive’s base compensation; (ii) a material
diminution in the Executive’s authority, duties, or responsibilities; (iii) a
material change in the geographic location at which the Employee must perform
the services under this Agreement; or (iv) any other action or inaction that
constitutes a material breach by the Company of this Agreement.  For purposes of
this provision, Good Reason shall not be deemed to exist unless the Employee’s
termination of employment for Good Reason occurs within 2 years following the
initial existence of one of the conditions specified in clauses (i) through (iv)
above, the Employee provides the Company with written notice of the existence of
such condition within 90 days after the initial

5

 

--------------------------------------------------------------------------------

 

existence of the condition, and the Company fails to remedy the condition within
30 days after its receipt of such notice. The Company shall pay the amount
required under this paragraph 7(i) in a single payment thirty (30) days after
termination of the Term of Employment, subject to and conditioned upon the
Executive’s execution of the General Release required pursuant to paragraph 7(k)
hereof and such release becoming irrevocable.  Any payments made pursuant to
this paragraph 7(j) will be in lieu of payments to which Executive might have
been entitled under paragraph 7(e) of this Agreement or under any other
severance plan of the Company.  The payments under this Agreement shall be
reduced if and to the extent necessary to avoid any payments or benefits to
Executive being treated as “excess parachute payments” within the meaning of
Internal Revenue Code Section 280G(b)(i).

 

 

j)

Clawback of Certain Compensation and Benefits

 

 

i.

In the event the Term of Employment is terminated by Executive (other than for
Good Reason) prior to January 30, 2022, Executive shall reimburse the Company
the dollar amount of the Signing Award, including any Gains (as defined below)
on the RSUs which were granted, within thirty (30) days following Executive’s
termination of employment.

 

 

ii.

If, after the termination of the Term of Employment for any reason other than by
the Company for “justifiable cause”:

 

A.it is determined in good faith by the Company within twelve (12) months after
the termination of the Term of Employment (the “Termination Date”) that the
Executive’s employment could have been terminated by the Company for justifiable
cause under paragraph 7(d) hereof (unless the Company knew or should have known
that as of the Termination Date, the Executive’s employment could have been
terminated for justifiable cause in accordance with paragraph 7(d) hereof); or

B.the Executive breaches any of the provisions of paragraph 10, then, in
addition to any other remedy that may be available to the Company in law or
equity and/or pursuant to any other provisions of this Agreement, the
Executive’s employment shall be deemed to have been terminated for justifiable
cause retroactively to the Termination Date and the Executive also shall be
subject to the following provisions:

1)the Executive shall be required to pay to the Company, immediately upon
written demand by the Company, all amounts paid to Executive by the Company,
whether or not pursuant to this Agreement (other than such portion of
Executive’s Base Salary and reimbursement of expenses pursuant to paragraph 4
hereof as have been accrued through the date of the termination of the Term of
Employment), on or after the Termination Date (including the pre-tax cost to the
Company of any benefits  that are in excess of the total amount that the Company
would have been required to pay to the Executive if the Executive’s

6

 

--------------------------------------------------------------------------------

employment with the Company had been terminated by the Company for justifiable
cause in accordance with paragraph 7(d) above);

2)all vested and unvested Awards (as that term is defined in the 2016 Incentive
Compensation Plan) then held by the Executive shall immediately expire; and

3)the Executive shall be required to pay to the Company, immediately upon
written demand by the Company, an amount equal to any Gains resulting from the
exercise or payment of any Awards (as that term is defined in the 2016 Incentive
Compensation Plan) at any time on or after, or during the one year period prior
to, the Termination Date.  For these purposes, the term “Gain” shall mean (i) in
the case of each stock option or stock appreciation right (“SAR”), the
difference between the fair market value per share of the Company’s common stock
underlying such option or SAR as of the date on which the Executive exercised
the option or SAR, less the exercise price or grant price of the option or SAR;
and (ii) in the case of any Award other than a stock option or SAR that is
satisfied by the issuance of Common Stock of the Company, the value of such
stock on the Termination Date, and (iii) in the case of any Award other than a
stock option or SAR, that is satisfied in cash or any property other than Common
Stock of the Company, the amount of cash and the value of the property on the
payment date paid to satisfy the Award.

k)Any payment pursuant to paragraph 7(e) or 7(j) shall be contingent upon
Executive’s execution of the General Release within 21 days after termination of
the Term of Employment (or such longer period as may be authorized by the
Company or otherwise required by applicable law), and the Executive’s not
revoking that release.

 

 

8.

COMPLIANCE WITH SECTION 409A

 

a)

General.  It is the intention of both the Company and the Executive that the
benefits and rights to which the Executive could be entitled pursuant to this
Agreement comply with Section 409A of the Code and the Treasury Regulations and
other guidance promulgated or issued thereunder (“Section 409A”), to the extent
that the requirements of Section 409A are applicable thereto, and the provisions
of this Agreement shall be construed in a manner consistent with that
intention.  If the Executive or the Company believes, at any time, that any such
benefit or right that is subject to Section 409A does not so comply, it shall
promptly advise the other and shall negotiate reasonably and in good faith to
amend the timing of such benefits and rights such that they comply with Section
409A (with the most limited possible economic effect on the Executive).

 

b)

Distributions on Account of Separation from Service.  If and to the extent
required to comply with Section 409A, no payment or benefit required to be paid
under this Agreement on account of termination of the Executive’s employment
shall be made

7

 

--------------------------------------------------------------------------------

 

unless and until the Executive incurs a “separation from service” within the
meaning of Section 409A.

 

c)

6 Month Delay for “Specified Employees”.

 

i.

If the Executive is a “specified employee”, then no payment or benefit that is
payable on account of the Executive’s “separation from service”, as that term is
defined for purposes of Section 409A, shall be made before the date that is six
months after the Executive’s “separation from service” (or, if earlier, the date
of the Executive’s death) if and to the extent that such payment or benefit
constitutes deferred compensation (or may be nonqualified deferred compensation)
under Section 409A and such deferral is required to comply with the requirements
of Section 409A.  Any payment or benefit delayed by reason of the prior sentence
shall be paid out or provided in a single lump sum at the end of such required
delay period in order to catch up to the original payment schedule.  There shall
be added to any cash payments that are delayed pursuant to this
provision interest at the prime rate as reported in the Wall Street Journal for
the date of the Executive’s separation from service.  Such interest shall be
calculated from the date on which the payment otherwise would have been made
until the date on which the payment is made.

 

ii.

For purposes of this provision, the Executive shall be considered to be a
“specified employee” if, at the time of her separation from service, the
Executive is a “key employee”, within the meaning of Section 416(i) of the Code,
of the Company (or any person or entity with whom the Company would be
considered a single employer under Section 414(b) or Section 414(c) of the Code)
any stock in which is publicly traded on an established securities market or
otherwise.

 

d)

No Acceleration of Payments.  Neither the Company nor the Executive,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.

 

e)

Treatment of Each Installment as a Separate Payment. For purposes of applying
the provisions of Section 409A to this Agreement, each separately identified
amount to which the Executive is entitled under this Agreement shall be treated
as a separate payment.  In addition, to the extent permissible under Section
409A, any series of installment payments under this Agreement shall be treated
as a right to a series of separate payments.

 

f)

Taxable Reimbursements.

 

i.

Any reimbursements by the Company to the Executive of any eligible expenses
under this Agreement that are not excludable from the Executive’s

8

 

--------------------------------------------------------------------------------

 

income for Federal income tax purposes (the “Taxable Reimbursements”) shall be
made by no later than the earlier of the date on which they would be paid under
the Company’s normal policies and the last day of the taxable year of the
Executive following the year in which the expense was incurred.

 

ii.

The amount of any Taxable Reimbursements to be provided to the Executive during
any taxable year of the Executive shall not affect the expenses eligible for
reimbursement to be provided in any other taxable year of the Executive.

 

iii.

The right to Taxable Reimbursements shall not be subject to liquidation or
exchange for another benefit.

 

9.

REPRESENTATION AND AGREEMENTS OF EXECUTIVE

 

a)

Executive represents and warrants that she is free to enter into this Agreement
and to perform the duties required hereunder, and that there are no employment
contracts or understandings, restrictive covenants or other restrictions,
whether written or oral, preventing the performance of her duties hereunder.

 

b)

Executive agrees to submit to a medical examination and to cooperate and supply
such other information and documents as may be required by any insurance company
in connection with the Company's obtaining life insurance on the life of
Executive, and any other type of insurance or fringe benefit as the Company
shall determine from time to time to obtain.

 

c)

Executive represents and warrants that she has never been convicted of a felony
and she has not been convicted or incarcerated for a misdemeanor within the past
five years, other than a first conviction for drunkenness, simple assault,
speeding, minor traffic violations, affray, or disturbance of the peace.

 

d)

Executive represents and warrants that she has never been a party to any
judicial or administrative proceeding that resulted in a judgment, decree, or
final order (i) enjoining her from future violations of, or prohibiting any
violations of any federal or state securities law, or (ii) finding any
violations of any federal or state securities law.

 

e)

Executive represents and warrants that she has never been accused of any
impropriety in connection with any employment;

Any breach of any of the above representations and warranties is "justifiable
cause" for termination under paragraph 7(d) of this Agreement.

 

 

10.

NON-COMPETITION

 

 

a)

In consideration for the Signing Award referenced in paragraph 3(d) above and
the potential to receive additional compensation  pursuant to paragraph 7(a)(i)
and 7(e) above, Executive further covenants and agrees that during the Term of

9

 

--------------------------------------------------------------------------------

 

Employment and during the one (1) year period immediately following the
Termination Date (the "Non-Competitive Period"), Executive shall not, directly
or indirectly, as owner, partner, joint venturer, stockholder, employee, broker,
agent, principal, trustee, corporate officer, director, licensor, or in any
capacity whatsoever, engage in, become financially interested in, be employed
by, render any consultation or business advice with respect to, accept any
competitive business on behalf of, or have any connection with any business
which is competitive with products or services of the Company or any
subsidiaries and affiliates, in any geographic area in which the Company or any
of its subsidiaries or affiliates are then conducting or proposing to conduct
business, including, without limitation, the United States of America and its
possessions, Canada and Europe; provided, however, that Executive may own any
securities of any corporation which is engaged in such business and is publicly
owned and traded but in an amount not to exceed at any one time one percent (1%)
of any class of stock or securities of such corporation.  In addition, Executive
shall not, during the Non-Competitive Period, directly or indirectly, request or
cause any suppliers or customers with whom the Company or any of its
subsidiaries or affiliates has a business relationship to cancel or terminate
any such business relationship with the Company or any of its subsidiaries or
affiliates or otherwise compromise the Company’s good will or solicit, hire,
interfere with or entice from the Company or any of its subsidiaries or
affiliates any employee (or former employee who has been separated from service
for less than 12 months) of the Company or any of its subsidiaries or
affiliates.

 

 

b)

If any portion of the restrictions set forth in this paragraph 10 should, for
any reason whatsoever, be declared invalid by a court of competent jurisdiction,
the validity or enforceability of the remainder of such restrictions shall not
thereby be adversely affected.  For the purposes of this paragraph 10, a
business competitive with the products and services of the Company (or such
subsidiaries and affiliates) is limited to a specialty retailer which primarily
distributes, sells or markets so-called "big and tall" apparel of any kind for
men or which utilizes the "big and tall" retail or wholesale marketing concept
as part of its business.

 

 

c)

Executive acknowledges that the Company conducts business throughout the world,
that Executive’s duties and responsibilities on behalf of the Company are of a
worldwide nature, that its sales and marketing prospects are for continued
expansion throughout the world and therefore, the territorial and time
limitations set forth in this paragraph 10 are reasonable and properly required
for the adequate protection of the business of the Company and its subsidiaries
and affiliates.  In the event any such territorial or time limitation is deemed
to be unreasonable by a court of competent jurisdiction, Executive agrees to the
reduction of the territorial or time limitation to the area or period which such
court shall deem reasonable.

 

 

d)

The existence of any claim or cause of action (a  claim or cause of action is
defined as a claim or cause of action which results from a breach of the terms
and provisions of this Agreement by the Company, regardless of whether the
breach is

10

 

--------------------------------------------------------------------------------

 

material) by Executive against the Company or any subsidiary or affiliate shall
not constitute a defense to the enforcement by the Company or any subsidiary or
affiliate of the foregoing restrictive covenants, but such claim or cause of
action shall be litigated separately.

 

 

11.

INVENTIONS AND DISCOVERIES

 

 

a)

Upon execution of this Agreement and thereafter, Executive shall promptly and
fully disclose to the Company, and with all necessary detail for a complete
understanding of the same, all existing and future developments, know-how,
discoveries, inventions, improvements, concepts, ideas, writings, formulae,
processes and methods (whether copyrightable, patentable or otherwise) made,
received, conceived, acquired or written during working hours, or otherwise, by
Executive (whether or not at the request or upon the suggestion of the Company)
during the period of her employment with, or rendering of advisory or consulting
services to, the Company or any of its subsidiaries and affiliates, solely or
jointly with others, in or relating to any activities of the Company or its
subsidiaries and affiliates known to her as a consequence of her employment or
the rendering of advisory and consulting services hereunder (collectively the
"Subject Matter").

 

 

b)

Executive hereby assigns and transfers, and agrees to assign and transfer, to
the Company, all her rights, title and interest in and to the Subject Matter,
and Executive further agrees to deliver to the Company any and all drawings,
notes, specifications and data relating to the Subject Matter, and to execute,
acknowledge and deliver all such further papers, including applications for
copyrights or patents, as may be necessary to obtain copyrights and patents for
any thereof in any and all countries and to vest title thereto to the
Company.  Executive shall assist the Company in obtaining such copyrights or
patents during the term of this Agreement, and at any time thereafter on
reasonable notice and at mutually convenient times, and Executive agrees to
testify in any prosecution or litigation involving any of the Subject Matter;
provided, however, after the Term of Employment that Executive shall be
compensated in a timely manner at the rate of $250 per day (or portion thereof),
plus out-of-pocket expenses incurred in rendering such assistance or giving or
preparing to give such testimony if it is required after the termination of this
Agreement.

 

 

12.

NON-DISCLOSURE OF CONFIDENTIAL INFORMATION

 

 

a)

Executive acknowledges that the Company possesses certain confidential and
propriety information that has been or may be revealed to her or learned by
Executive during the course of Executive’s employment with the Company and that
it would be unfair to use that information or knowledge to compete with or to
otherwise disadvantage the Company. Executive shall not, during the Term of
Employment or at any time following the Term of Employment, directly or
indirectly, disclose or permit to be known (other than as is required in the
regular course of her duties (including without limitation disclosures to the
Company's advisors and consultants), as required by law (in which case Executive
shall give

11

 

--------------------------------------------------------------------------------

 

the Company prior written notice of such required disclosure) or with the prior
written consent of the Board of Directors, to any person, firm, corporation, or
other entity, any confidential information acquired by her during the course of,
or as an incident to, her employment or the rendering of her advisory or
consulting services hereunder, relating to the Company or any of its
subsidiaries or affiliates, the directors of the Company or its subsidiaries or
affiliates, any supplier or customer of the Company or any of their subsidiaries
or affiliates, or any corporation, partnership or other entity owned or
controlled, directly or indirectly, by any of the foregoing, or in which any of
the foregoing has a beneficial interest, including, but not limited to, the
business affairs of each of the foregoing.  Such confidential information shall
include, but shall not be limited to, proprietary technology, trade secrets,
patented processes, research and development data, know-how, market studies and
forecasts, financial data, competitive analyses, pricing policies, employee
lists, personnel policies, the substance of agreements with customers, suppliers
and others, marketing or dealership arrangements, servicing and training
programs and arrangements, supplier lists, customer lists and any other
documents embodying such confidential information.  This confidentiality
obligation shall not apply to any confidential information, which is or becomes
publicly available other than pursuant to a breach of this paragraph 12(a) by
Executive.

 

 

b)

All information and documents relating to the Company and its subsidiaries or
affiliates as herein above described (or other business affairs) shall be the
exclusive property of the Company, and Executive shall use commercially
reasonable best efforts to prevent any publication or disclosure thereof.  Upon
termination of Executive's employment with the Company, all documents, records,
reports, writings and other similar documents containing confidential
information, including copies thereof then in Executive's possession or control
shall be returned and left with the Company.

 

 

13.

SPECIFIC PERFORMANCE

 

Executive agrees that if she breaches, or threatens to commit a breach of, any
enforceable provision of paragraphs 10, 11 or 12 (the "Restrictive Covenants"),
the Company shall have, in addition to, and not in lieu of, any other rights and
remedies available to the Company under law and in equity, the right to have the
Restrictive Covenants specifically enforced by a court of competent
jurisdiction, it being agreed that any such breach or threatened breach of the
Restrictive Covenants would cause irreparable injury to the Company and that
money damages would not provide an adequate remedy to the
Company.  Notwithstanding the foregoing, nothing herein shall constitute a
waiver by Executive of her right to contest whether such a breach or threatened
breach of any Restrictive Covenant has occurred. In the event of litigation
between the parties to this Agreement regarding their respective rights and
obligations under paragraphs 10, 11, or 12 hereof, the prevailing party shall be
entitled to recover from the other all attorneys’ fees and expenses reasonably
incurred in obtaining a ruling in the prevailing party’s favor.    Any such
damages, attorneys’ fees and costs shall be in addition to and not in lieu of
any injunctive relief that may be available to the Company.

 

12

 

--------------------------------------------------------------------------------

 

14.

AMENDMENT OR ALTERATION

 

No amendment or alteration of the terms of this Agreement shall be valid unless
made in writing and signed by both of the parties hereto.

 

 

15.

GOVERNING LAW

 

This Agreement shall be governed by, and construed and enforced in accordance
with the substantive laws of the Commonwealth of Massachusetts, without regard
to its principles of conflicts of laws.

 

 

16.

SEVERABILITY

 

The holding of any provision of this Agreement to be invalid or unenforceable by
a court of competent jurisdiction shall not affect any other provision of this
Agreement, which shall remain in full force and effect.

 

 

17.

NOTICES

 

Any notices required or permitted to be given hereunder shall be sufficient if
in

writing, and if delivered by hand or courier, or sent by certified mail, return
receipt requested, to the addresses set forth above or such other address as
either party may from time to time designate in writing to the other, and shall
be deemed given as of the date of the delivery or of the placement of the notice
in the mail.

 

 

18.

WAIVER OF BREACH

 

It is agreed that a waiver by either party of a breach of any provision of this
Agreement shall not operate, or be construed as a waiver of any subsequent
breach by that same party.

 

 

19.

ENTIRE AGREEMENT AND BINDING EFFECT

 

This Agreement contains the entire agreement of the parties with respect to the
subject matter hereof and shall be binding upon and inure to the benefit of the
parties hereto and their respective legal representatives, heirs, distributors,
successors and assigns and supersedes any and all prior agreements between the
parties whether oral or written.  This Agreement may not be modified except upon
further written agreement executed by both parties. Executive agrees that the
Company may in its sole discretion, during the term of Executive’s employment
with the Company and thereafter, provide copies of this Agreement (or excerpts
of the Agreement) to others, including businesses or entities that may employ,
do business with, or consider employing Executive in the future.  Executive
further agrees that any subsequent change or changes in her duties, compensation
or areas of responsibility shall in no way affect the validity of this Agreement
or otherwise render inapplicable any of the provisions of paragraphs 10 through
13 of this Agreement, which shall remain in full force and effect except as may
be modified by a subsequent written agreement.

 

 

20.

SURVIVAL

13

 

--------------------------------------------------------------------------------

 

Except as otherwise expressly provided herein, the termination of Executive's
employment hereunder or the expiration of this Agreement shall not affect the
enforceability of paragraphs 7 through 26 hereof, which shall survive the
termination or expiration.

 

 

21.

RESOLUTION OF DISPUTES

 

Any and all disputes arising under or in connection with this Agreement shall be
resolved in accordance with this paragraph 21 and paragraph 15.

 

The parties shall attempt to resolve any dispute, controversy or difference that
may arise between them through good faith negotiations.  In the event the
parties fail to reach resolution of any such dispute within thirty (30) days
after entering into negotiations, either party may proceed to institute action
in any state or federal court located within the Commonwealth of Massachusetts,
which courts shall have exclusive jurisdiction, and each party consents to the
personal jurisdiction of any such state or federal court.  Both parties waive
their right to a trial by jury.

 

 

22.

NON-DISPARAGEMENT

 

Executive agrees not to make disparaging, critical or otherwise detrimental
comments to any person or entity concerning the Company, its officers,
directors, trustees, and employees or the services or programs provided or to be
provided by the Company and the Company agrees not to make any disparaging,
critical or otherwise detrimental comments to any person or entity concerning
Executive.

 

 

23.

FURTHER ASSURANCES

 

The parties agree to execute and deliver all such further documents, agreements
and instruments and take such other and further action as may be necessary or
appropriate to carry out the purposes and intent of this Agreement.

 

 

24.

SUBSIDIARIES AND AFFILIATES

 

For purposes of this Agreement:

 

(a)  “affiliate” means any entity that controls, is controlled by, or is under
common control with, the Company, and “control” means the power to exercise a
controlling influence over the management or policies of an entity, unless such
power is solely the result of an official position with such entity; and

 

(b) “subsidiary” means any corporation or other entity in which the Company has
a direct or indirect ownership interest of 50% or more of the total combined
voting power of the then outstanding securities or interests of such corporation
or other entity entitled to vote generally in the election of directors (or
similar governing body of a non-corporate entity) or in which the Company has
the right to receive 50% or more of the distribution of profits or 50% or more
of the assets on liquidation or dissolution.

14

 

--------------------------------------------------------------------------------

 

 

25.

HEADINGS

 

The paragraph headings appearing in this Agreement are for the purposes of easy
reference and shall not be considered a part of this Agreement or in any way
modify, amend or affect its provisions.

 

 

26.

COUNTERPARTS

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one and the
same agreement.

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, under seal,
as of the date and year first above written.

 

CMRG APPAREL, LLC

 

 

 

 

 

By:      /s/ Harvey S. Kanter

 

Date: October 24, 2019

Name:Harvey S. Kanter

 

 

Its:  President, Chief Executive Officer

 

 

 

 

 

/s/ Erica Welling Moran

 

Date: October 24, 2019

Erica Welling Moran

 

 

 

 




15

 

--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RELEASE OF CLAIMS

 

GENERAL RELEASE OF CLAIMS

 

1.Erica Welling Moran, (“Executive”), for  herself and her family, heirs,
executors, administrators, legal representatives and their respective successors
and assigns, in exchange for good and valuable consideration to be paid after
the date of Executive’s termination as set forth in the Employment Agreement to
which a form of this release is attached as Exhibit A (the “Employment
Agreement”), does hereby release and forever discharge, to the maximum extent
permitted by law, CMRG Apparel, LLC (the “Company”), its parent and its parent’s
subsidiaries, affiliated companies, successors and assigns, and their respective
current or former directors, officers, employees, shareholders or agents in such
capacities (collectively with the Company, the “Released Parties”) from any and
all actions, causes of action, suits, controversies, claims and demands
whatsoever, for or by reason of any matter, cause or thing whatsoever, whether
known or unknown including, but not limited to, the Employee Retirement Income
Security Act of 1974, 29 U.S.C. §1001 et seq., the Civil Rights Act of 1964, 42
U.S.C. §2000e et seq., COBRA; the Equal Pay Act of 1963, 29 U.S.C. §206(d), the
Civil Rights Act of 1991; the Age Discrimination in Employment Act (ADEA); the
Americans with Disabilities Act, 42 U.S.C. §12101 et seq., the Family and
Medical Leave Act (FMLA); the Civil Rights Act of 1866, 42 U.S.C. §1981 et seq.,
as amended, the Fair Credit Reporting Act, the Worker Adjustment and Retraining
Notification Act, the Genetic Information Nondiscrimination Act of 2008, the
Massachusetts Law Against Discrimination, G.L. c. 151B; the Massachusetts
Privacy Statute, G.L. c. 214, § 1B, the Massachusetts Wage Payment Statute, G.L.
c. 149, §§ 148, 148A, 148B, 149, 150,150A-150C, 151, 152, 152A, et seq.; the
Massachusetts Wage and hour laws, G.L. c. 151§1A et seq; the Massachusetts
Sexual Harassment Statute, G.L. c. 214 §1C, the Massachusetts Consumer
Protection Act, G.L. c. 93A, the Massachusetts Civil Rights Act, G.L. c. 12, §
11, the Massachusetts Equal Rights Act, G.L. c. 93, the Massachusetts Civil
Rights Act, G.L. c. 12, § 11; the Massachusetts Equal Rights Act, G.L. c. 93;
the Massachusetts AIDS Testing statute, G.L. c. 111, §70F; the Massachusetts
Employment Leave for Victims and Family Members of Abuse, G.L. c. 149,  §52E, as
amended; the Massachusetts Earned Sick Time Law,  M.G.L. c. 149, § 148C; the
Massachusetts Small Necessities Leave Act; and all claims under any applicable
laws arising under or in connection with Executive’s employment or termination
thereof, whether for tort, breach of express or implied employment contract,
wrongful discharge, intentional infliction of emotional distress, or defamation
or injuries incurred on the job or incurred as a result of loss of employment.  

Executive acknowledges that Executive is specifically advised to consult with an
attorney of Executive’s choosing before signing this General Release of Claims,
and through this General Release of Claims advises Executive to consult with her
attorney with respect to possible claims, including but not limited to claims
under the ADEA, and that Executive understands that the ADEA is a Federal
statute that, among other things, prohibits discrimination on the basis of age
in employment and employee benefits and benefit plans.  Without limiting the
generality of the release provided above, Executive expressly waives any and all
claims under ADEA that she may have as of the date hereof.  Executive further
understands that by signing this General Release of Claims she is in fact
waiving, releasing and forever giving up any claim under the ADEA as well as all
other laws within the scope of this paragraph 1 that may have existed on or

16

 

--------------------------------------------------------------------------------

prior to the date hereof.  Notwithstanding anything in this paragraph 1 to the
contrary, this General Release of Claims shall not apply to (i) any rights to
receive any payments pursuant to the Employment Agreement, or any accrued but
unpaid benefits under any employee benefit plan maintained by the Company (ii)
any rights or claims that may arise as a result of events occurring after this
General Release of Claims is executed, (iii) any indemnification rights
Executive may have as a former officer or director of the Company or its
subsidiaries or affiliated companies, (iv) any claims for benefits under any
directors’ and officers’ liability policy maintained by the Company or its
subsidiaries or affiliated companies in accordance with the terms of such
policy, (v) any rights as a holder of equity securities of the Company, and (vi)
any rights or claims that, by law, may not be waived, including claims for
unemployment compensation and workers' compensation.  Nothing contained in this
Agreement prevents Executive from filing a charge, cooperating with or
participating in any investigation or proceeding before any federal or state
Fair Employment Practices Agency, including, without limitation, the Equal
Employment Opportunity Commission, except that Executive acknowledges that she
will not be able to recover any monetary benefits in connection with any such
claim, charge or proceeding.

2.Executive represents that she has not filed against the Released Parties any
complaints, charges, or lawsuits arising out of her employment, or any other
matter arising on or prior to the date of this General Release of Claims, and
covenants and agrees that she will never individually or with any person file,
or commence the filing of, any charges, lawsuits, complaints or proceedings with
any governmental agency, or against the Released Parties with respect to any of
the matters released by Executive pursuant to paragraph 1 hereof (a
“Proceeding”); provided, however, Executive shall not have relinquished her
right to commence a Proceeding to challenge whether Executive knowingly and
voluntarily waived  her rights under ADEA.

3.

Non-Competition.  Executive further covenants and agrees that during the Term of
Employment and during the one (1) year period immediately following the date
Executive’s employment terminated (the "Non-Competitive Period"), Executive
shall not, directly or indirectly, as owner, partner, joint venturer,
stockholder, employee, broker, agent, principal, trustee, corporate officer,
director, licensor, or in any capacity whatsoever, engage in, become financially
interested in, be employed by, render any consultation or business advice with
respect to, accept any competitive business on behalf of, or have any connection
with any business which is competitive with products or services of the Company
or any subsidiaries and affiliates, in any geographic area in which the Company
or any of its subsidiaries or affiliates are then conducting or proposing to
conduct business, including, without limitation, the United States of America
and its possessions, Canada and Europe; provided, however, that Executive may
own any securities of any corporation which is engaged in such business and is
publicly owned and traded but in an amount not to exceed at any one time one
percent (1%) of any class of stock or securities of such corporation.  In
addition, Executive shall not, during the Non-Competitive Period, directly or
indirectly, request or cause any suppliers or customers with whom the Company or
any of its subsidiaries or affiliates has a business relationship to cancel or
terminate any such business relationship with the Company or any of its
subsidiaries or affiliates or otherwise compromise the Company’s good will or
solicit, hire, interfere with or entice from the Company or any of its
subsidiaries or affiliates any employee (or former employee who has been
separated from service for less than 12 months) of the Company or any of its
subsidiaries or affiliates.

 

17

 

--------------------------------------------------------------------------------

(b)If any portion of the restrictions set forth in this paragraph 3 should, for
any reason whatsoever, be declared invalid by a court of competent jurisdiction,
the validity or enforceability of the remainder of such restrictions shall not
thereby be adversely affected.  For the purposes of this paragraph 3, a business
competitive with the products and services of the Company (or such subsidiaries
and affiliates) is limited to a specialty retailer which primarily distributes,
sells or markets so-called "big and tall" apparel of any kind for men or which
utilizes the "big and tall" retail or wholesale marketing concept as part of its
business.

 

(c)Executive acknowledges that the Company conducts business throughout the
world, that Executive’s duties and responsibilities on behalf of the Company are
of a worldwide nature, that its sales and marketing prospects are for continued
expansion throughout the world and therefore, the territorial and time
limitations set forth in this paragraph 3 are reasonable and properly required
for the adequate protection of the business of the Company and its subsidiaries
and affiliates.  In the event any such territorial or time limitation is deemed
to be unreasonable by a court of competent jurisdiction, Executive agrees to the
reduction of the territorial or time limitation to the area or period which such
court shall deem reasonable.

 

(d)The existence of any claim or cause of action (a  claim or cause of action is
defined as a claim or cause of action which results from a breach of the terms
and provisions of this Agreement by the Company, regardless of whether the
breach is material) by Executive against the Company or any subsidiary or
affiliate shall not constitute a defense to the enforcement by the Company or
any subsidiary or affiliate of the foregoing restrictive covenants, but such
claim or cause of action shall be litigated separately.

 

4.Inventions and Discoveries.

 

(a)Upon execution of this General Release of Claims and thereafter, Executive
shall promptly and fully disclose to the Company, and with all necessary detail
for a complete understanding of the same, all existing and future developments,
know-how, discoveries, inventions, improvements, concepts, ideas, writings,
formulae, processes and methods (whether copyrightable, patentable or otherwise)
made, received, conceived, acquired or written during working hours, or
otherwise, by Executive (whether or not at the request or upon the suggestion of
the Company) during the period of her employment with, or rendering of advisory
or consulting services to, the Company or any of its subsidiaries and
affiliates, solely or jointly with others, in or relating to any activities of
the Company or its subsidiaries and affiliates known to her as a consequence of
her employment or the rendering of advisory and consulting services hereunder
(collectively the "Subject Matter").

 

(b)Executive hereby assigns and transfers, and agrees to assign and transfer, to
the Company, all her rights, title and interest in and to the Subject Matter,
and Executive further agrees to deliver to the Company any and all drawings,
notes, specifications and data relating to the Subject Matter, and to execute,
acknowledge and deliver all such further papers, including applications for
copyrights or patents, as may be necessary to obtain copyrights and patents for
any thereof in any and all countries and to vest title thereto to the
Company.  Executive shall assist the Company in obtaining such copyrights or
patents during the term of this General Release Of Claims, and at any time
thereafter on reasonable notice and at mutually convenient times, and Executive
agrees to testify in any prosecution or litigation involving any of the

18

 

--------------------------------------------------------------------------------

Subject Matter; provided, however, that Executive shall be compensated in a
timely manner at the rate of $250 per day (or portion thereof), plus
out-of-pocket expenses incurred in rendering such assistance or giving or
preparing to give such testimony.

 

5.Non-Disclosure of Confidential Information.

 

(a)Executive acknowledges that the Company possesses certain confidential and
propriety information that has been revealed to her or learned by Executive
during the course of Executive’s employment with the Company and that it would
be unfair to use that information or knowledge to compete with or to otherwise
disadvantage the Company. Executive shall not, at any time following the end of
Executive’s employment with the Company, directly or indirectly, disclose or
permit to be known (other than as is required in the regular course of her
duties (including without limitation disclosures to the Company's advisors and
consultants), as required by law (in which case Executive shall give the Company
prior written notice of such required disclosure) or with the prior written
consent of the Board of Directors, to any person, firm, corporation, or other
entity, any confidential information acquired by her during the course of, or as
an incident to, her employment or the rendering of her advisory or consulting
services hereunder, relating to the Company or any of its subsidiaries or
affiliates, the directors of the Company or its subsidiaries or affiliates, any
supplier or customer of the Company or any of their subsidiaries or affiliates,
or any corporation, partnership or other entity owned or controlled, directly or
indirectly, by any of the foregoing, or in which any of the foregoing has a
beneficial interest, including, but not limited to, the business affairs of each
of the foregoing.  Such confidential information shall include, but shall not be
limited to, proprietary technology, trade secrets, patented processes, research
and development data, know-how, market studies and forecasts, financial data,
competitive analyses, pricing policies, employee lists, personnel policies, the
substance of agreements with customers, suppliers and others, marketing or
dealership arrangements, servicing and training programs and arrangements,
supplier lists, customer lists and any other documents embodying such
confidential information.  This confidentiality obligation shall not apply to
any confidential information, which is or becomes publicly available other than
pursuant to a breach of this paragraph 5(a) by Executive.

 

(b)All information and documents relating to the Company and its subsidiaries or
affiliates as herein above described (or other business affairs) shall be the
exclusive property of the Company, and Executive shall use commercially
reasonable best efforts to prevent any publication or disclosure thereof.  Upon
termination of Executive's employment with the Company, all documents, records,
reports, writings and other similar documents containing confidential
information, including copies thereof then in Executive's possession or control
shall be returned and left with the Company.

 

6.Specific Performance.  Executive agrees that if she breaches, or threatens to
commit a breach of, any enforceable provision of paragraphs 3, 4 or 5 (the
"Restrictive Covenants"), the Company shall have, in addition to, and not in
lieu of, any other rights and remedies available to the Company under law and in
equity, the right to have the Restrictive Covenants specifically enforced by a
court of competent jurisdiction, it being agreed that any such breach or
threatened breach of the Restrictive Covenants would cause irreparable injury to
the Company and that money damages would not provide an adequate remedy to the
Company.  Notwithstanding the foregoing, nothing herein shall constitute a
waiver by Executive of  her

19

 

--------------------------------------------------------------------------------

right to contest whether such a breach or threatened breach of any Restrictive
Covenant has occurred.    Any such damages, attorneys’ fees and costs shall be
in addition to and not in lieu of any injunctive relief that may be available to
the Company.

 

7.Executive is advised that Executive has up to twenty-one (21) calendar days to
consider this General Release before signing it.  Executive may knowingly and
voluntarily waive that up to twenty-one (21) day period by signing this General
Release of Claims earlier. However, in the event Executive’s employment
terminated as part of a group termination within the meaning of the Older
Workers Benefits Protection Act, the up to twenty-one (21) day consideration
period shall be enlarged to up to forty-five (45) calendar days, and Executive
shall be provided with additional disclosures required by the Older Workers
Benefit Protection Act prior to the start of the up to forty-five (45) calendar
day consideration period.  In either case, Executive also shall have  seven (7)
business days following the date on which Executive signs this General Release
of Claims within which to revoke it by providing a written notice of  her
revocation to the Company.  Any such revocation shall be directed to the VP,
Managing Director-Human Resources and must be delivered to the VP, Managing
Director-Human Resources within that seven (7) day revocation period, or mailed
to Destination XL Group, Inc., Attn: VP, Managing Director-Human Resources, 555
Turnpike Street, Canton, MA 02021 and postmarked within the seven (7) day
revocation period.

8.Executive acknowledges that this General Release of Claims will be governed by
and construed and enforced in accordance with the internal laws of the
Commonwealth of Massachusetts applicable to contracts made and to be performed
entirely within the Commonwealth.

9.Executive acknowledges that she has read this General Release of Claims, has
been advised that she should consult with an attorney before executing this
general release of claims, and that she understands all of its terms and
executes it voluntarily and with full knowledge of its significance and the
consequences thereof.

10.This General Release of Claims shall take effect on the eighth business day
following Executive’s execution of this General Release of Claims unless
Executive’s written revocation is delivered to the Company within seven (7)
business days after such execution.

 

 

Erica Welling Moran

 

 

 

 

 

20

 